Citation Nr: 9906350	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  94-49 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from September 1972 
to December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for a 
psychiatric disability.  The case has been remanded for 
further development in May 1997 and July 1998.  It is now 
before the Board for appellate review.

Two separate hearings were held before Members of the Board 
sitting in Montgomery, Alabama, in May 1997 and November 
1998.  The second hearing was necessitated by the extended 
absence of the first Board Member at the time the case was 
ready for appellate review.  The undersigned Member was 
designated by the Chairman of the Board to conduct the most 
recent hearing.  A transcript of both hearings has been 
associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  An inadequate personality is not a disorder for which 
service connection can be granted.

3.  An acquired psychiatric disorder for which service 
connected can be granted was not shown in service nor was a 
psychosis shown within one year thereto.  There is no 
competent evidence which would suggest that the veteran's 
personality disorder became worse during her military 
service.

4.  The veteran's current psychiatric disability, to include 
a personality disorder, dysthymia, and generalized anxiety 
with depression, is not shown to be reasonably related to 
service or any event or occurrence therein.


CONCLUSION OF LAW

Entitlement to service connection for an acquired psychiatric 
disability, to include dysthymia, and generalized anxiety 
with depression, was not incurred in or aggravated by active 
service; a psychosis may not be presumed to have been 
incurred in service; and a personality disorder is not a 
defect for which service connection is granted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.127 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, she has presented a claim that 
is plausible.  Further, she has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1998).  That is to say, service 
connection for a psychosis may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  However, mental deficiency and 
personality disorders are not diseases or injuries within the 
meaning of the law and regulations providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.127 (1998).

Service medical records reveal that the veteran was examined 
in November 1973 for probable passive-dependent personality, 
overt depression, anxiety, and suicidal gestures.  She 
apparently had made two suicide gestures during the previous 
four months.  It was noted that she suffered from chronic 
depression and anxiety and had little insight into her 
problem.  She was a poor candidate for drug therapy and had 
become a liability at work because of anxiety and recurrent 
suicide gestures.  A psychiatric evaluation was requested.  

Mental status examination showed a history of multiple 
complaints against the Navy for mistreating the veteran and 
her husband (also in service at the time) and she felt 
justified for whatever problems she had caused.  The examiner 
noted that a prime example of her externalization of 
responsibility for her problems and of her subjective 
misinterpretation of facts concerned her husband's recent 
disciplinary action when she accused the Navy of 
incarcerating her husband to try to break up her marriage.  
The examiner related that the veteran's method of dealing 
with this problem was typical of her overall maladaptive 
personality traits when she determined to free her husband 
from the Brig by attempting suicide because she believed that 
if while dying her husband had been framed and the Navy would 
have had to release him.  Her plan apparently backfired 
because the pills made her sick and her behavior attracted 
the unfavorable attention of her commanding officer.  The 
examiner observed that the veteran's suicide attempt had all 
the earmarks of a gesture, especially since her plan included 
being rescued by a friend.  

In describing her personality, the veteran depicted a life 
long pattern of maladaptive behavior founded on impulsivity, 
poor frustration tolerance, and poor delay of gratification.  
The examiner reflected that these shortcomings led to 
repeated difficulties with others, manifested as temper 
outbursts, impulsive decisions, altercations with superiors, 
and chronic depression, and anxiety.  The veteran described 
coming from an impoverished family in a broken home.  Her 
continued anger at her reportedly alcoholic father appeared 
to the basis for her current transference reaction to Navy 
superiors.  She was found to have always feared authority 
figures, invariably assuming they would hurt her and 
therefore overreacted to the slightest reprimand, imagined or 
otherwise.  She recognized that she was excitable and 
overreacted but externalized responsibility for the fights 
onto others.  

The veteran feared being alone and depended greatly on her 
husband for emotional support and was depressed whenever 
separated from loved ones or put in the imagined position of 
being defenseless.  She expected the Navy wanted to discharge 
her as unsuitable and planned to fight to the bitter end to 
make the Navy pay, claiming that her nervousness had been 
made worse by active duty.  The examiner noted that she later 
denied having had any problems prior to enlistment, 
contradicting her earlier statements, and blamed all her 
problems on the Navy.  The final diagnosis was personality 
disorder, mixed type (hysterical, passive-aggressive, and 
passive-dependent).  She was discharged due to psychological 
problems in December 1973.

Post service treatment records are negative for treatment or 
diagnosis of an acquired psychiatric disorder until 1992, 
nearly 20 years after service separation.  Specifically, in 
April 1992 she sought treatment for "nerves."  The 
diagnosis was anxiety reaction and she was prescribed Xanax.  
In April 1993, she again sought treatment for "nerves" and 
marital problems.  She was married to a veteran, who was an 
alcoholic, and he had recently left her.  She was upset, 
nervous, depressed, and could not sleep.  She indicated that 
she had thought of harming herself but decided that he was 
not worth it.  The diagnostic impression was situational 
depression.  Outpatient treatment records show on-going 
treatment for generalized anxiety with depression, and 
reactive situational depression with generalized anxiety.  
Shortly thereafter, her husband was killed in an automobile 
accident.  However, by August 1993, she was feeling better.  
She was discharged from the mental health clinic and 
medications were stopped.

In February 1994, the veteran again sought treatment for 
nervousness.  Additional outpatient treatment notes reveal 
that she was still upset over the death of her husband, plus 
she reported stress at home and work which contributed to the 
anxiety attacks.  She was again diagnosed with general 
anxiety with depression.  In June 1994, she was hospitalized 
for, among other things, a dysthymic disorder.  At the time 
of admission, she complained of nervousness, anxiety, and 
depression.  She related that her husband had died and since 
then, off and on, she had been feeling depressed.

At a hearing before a Member of the Board in February 1997, 
the veteran testified that she was assaulted in the service 
but did not report it to anyone but a couple friends.  She 
reported that she started drinking to try to forget, 
eventually met her husband and they were married.  They began 
having marital problems and she later had a disagreement 
about women in the military with a captain at a Navy ball.  
Two weeks later, her husband was put on restriction and she 
became upset and was prescribed Valium.  She overdosed on the 
Valium and was hospitalized.  Shortly thereafter, she was 
sent to a psychiatrist and was discharged from service.  She 
reflected that she became pregnant after discharge but had 
trouble working because of depression.  She denied having any 
problems during boot camp or during advanced training and did 
not have any disciplinary problems until she was sent for a 
psychiatric evaluation.  She denied having problems prior to 
entering service and indicated that she was a C average or 
above C average student.  Upon further questioning, she 
related that the assault took place in February 1973 and she 
was later transferred to Pensacola.  Since service, she had 
had no other disciplinary problems but felt that she had been 
running from the problems in service.  She also observed that 
her husband had died and that it was hard for her to deal 
with everything.

Finally, in the most recent Travel Board hearing before the 
undersigned Member of the Board in July 1998, the veteran 
testified that she had no type of nervous condition prior to 
entering service, or at the time of entrance into service.  
She indicated that a sergeant attempted to sexually assault 
her in service but she only told the guard on duty that 
night.  She did not report it because she did not know the 
man's name and she did not tell her mother because her mother 
had recently had a heart attack and she did not want to upset 
her.  Her next duty station was Pensacola.  There she started 
drinking too much, met her husband, married, and began having 
marital problems.  He went on report for theft of government 
property and she became upset and had problems sleeping at 
night with nervousness and depression.  She was treated with 
Valium but took an overdose.  She also related an incident 
with a captain over whether women should be in the military 
and the next thing she knew she was sent to a psychiatrist 
and was discharged from service.  She did not agree with 
anything that went on at that time and refused to sign any of 
her release papers.  

She reported that the captain was subsequently forced to 
retire from the Navy.  She became pregnant in 1973 and 
continued to be depressed.  She observed that the first time 
she received treatment was in 1993 after her husband died.  
He drowned when his truck ran into a lake.  She was trying to 
manage a job and a teenage son on drugs and it got to the 
point that she could not handle it.  She had received 
counseling and medication and was not working.  She was also 
receiving Social Security benefits for her nerves and for 
arthritis.  Upon further questioning, she stated that she had 
been hospitalized for two to three months sometime in the 
middle of 1993 but could not recall the precise time.  She 
related that she experienced depression on and off since 
service but tried to keep busy so that she would not have to 
think about the things that had happened in the past or 
problems dealing with men.  She recalled that she was on 
Valium in service for about one week but it did not really 
help.  Early in her marriage, she and her husband got along 
but they drank too much together.  After she was discharged, 
he also obtained a discharge and went into the civil service 
as a firefighter.  

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the record 
fails to reveal any clinical evidence that the veteran had a 
chronic acquired psychiatric disorder in service or a 
psychosis within one year thereafter for which service 
connection could be established.  Specifically, although an 
in-service note indicates that she suffered from chronic 
depression and anxiety, it was noted as part of a referral 
for examination and not a diagnosis.  Further, when she 
underwent a psychiatric evaluation, the diagnoses did not 
include depression or anxiety; rather, she was found to have 
a personality disorder.  To the extent that depression was 
noted in the examination report, it was within the context of 
maladaptive behavior and not as a separate and distinct 
diagnosis.

Moreover, the veteran's current psychiatric disorder, to 
include a personality disorder, dysthymia, and generalized 
anxiety and depression, was not the result of disease or 
injury incurred in or made worse by military service, 
inasmuch as a specific acquired psychiatric disorder was not 
shown until many years after service, and no post-service 
psychiatric manifestation has been related to the veteran's 
military service.  See 38 C.F.R. § 3.303(d).  In point of 
fact, the evidence shows that she sought treatment in 1993 
primarily because of marital problems and difficulty dealing 
with a drug addicted teenage son.  This was further 
complicated by her husband's untimely and unexpected death in 
the summer of 1993.  Significantly, none of the medical 
examiners have ever attributed her current psychiatric 
disorder to her active service.

Further, as discussed above, her personality disorder which 
was diagnosed in service, is not a disability within the 
meaning of the law providing for VA compensation benefits and 
no competent evidence has been provided which would suggest 
that it became worse or resulted in a chronic psychiatric 
disorder as a result of her military service.  38 C.F.R. § 
3.303(c) (1998); Johnson v. Principi, 3 Vet. App. 448, 450 
(1992).  As such, a claim for entitlement to service 
connection for an acquired psychiatric disorder, to include a 
personality disorder, dysthymia, and generalized anxiety and 
depression, must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Again, while the veteran was diagnosed with a personality 
disorder in service, this does not demonstrate the presence 
of a chronic acquired psychiatric disorder in service.  No 
competent medical professional has linked her personality 
disorder to her post service psychiatric pathology.  In fact, 
at no time during treatment has she ever related her 
psychiatric disorder to active duty service.  In sum, the 
veteran's disorder may not be service connected in the 
absence of any clinical evidence which associates that 
disorder with service.

The veteran has also testified that she is currently 
receiving Social Security Administration (SSA) benefits, but 
the Board notes that the records are not associated with the 
claims file.  Generally, where there has been a determination 
that the veteran is entitled to SSA benefits, the records 
concerning that decision are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Cohen v. Brown, 10 Vet. App. 127, 151 (1997); Hayes v. Brown, 
9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  In situations where it is not 
indicated how particular records might be useful or the 
veteran acknowledges that the records no longer exist, there 
is no need to obtain the records.  See Counts v. Brown, 6 
Vet. App. 473, 476 (1994); Holoway v. Brown, 4 Vet. App. 454 
(1993); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  In 
sworn testimony and medical records, it is indicated that the 
veteran worked for several years after service and did not 
seek psychiatric treatment until 1993.  To the extent she is 
now unable to work and has a psychiatric disability, this 
would be based on current impairment and the SSA records 
would not shed light on the etiology of the disorder at 
issue.  As such, there is no need to attempt to obtain those 
records.

Finally, the Board has considered the veteran's statements 
that she has suffered from an acquired psychiatric disorder 
since separation from service in 1973. Although the veteran's 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of a chronic psychiatric 
disability.  The veteran lacks the medical expertise to offer 
an opinion as to the existence of current psychiatric 
symptomatology, as well as to medical causation of any 
current disability.  Id.  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted for an acquired 
psychiatric disability, to include a personality disorder, 
dysthymia, and generalized anxiety and depression.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include a personality disorder, dysthymia, and 
generalized anxiety and depression, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

